Case 1:17-bk-12464         Doc 167     Filed 06/17/19 Entered 06/18/19 07:44:45           Desc Main
                                      Document      Page 1 of 2



 This document has been electronically entered in the records of the United
 States Bankruptcy Court for the Southern District of Ohio.


 IT IS SO ORDERED.



 Dated: June 17, 2019



 ________________________________________________________________


                            UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF OHIO
                                   CINCINNATI DIVISION

  In Re:                                            Case No. 17-12464

  Deborah A Williams                                Chapter 13

                        Debtor                      Judge Beth A. Buchanan

 AGREED ORDER CONCERNING NOTICE OF POSTPETITION MORTGAGE FEES,
                 EXPENSES AND CHARGES, doc. 165

           This matter having come on before the Court upon the Notice of Postpetition Mortgage

 Fees, Expenses and Charges, doc. 165, filed herein by the secured creditor U.S. Bank Trust

 National Association as Trustee of Chalet Series III Trust (“Creditor”) and it appearing to the

 Court that the parties have agreed to a course of action which will allow for payment of the

 Notice. The parties agree as follows:


    1. The parties acknowledge that Creditor has filed a Notice of Postpetition Mortgage Fees,

           Expenses, and Charges, doc. 165, on June 13, 2019 in the amount of $1,556.16

           representing post-petition disbursements for taxes and insurances advances.
Case 1:17-bk-12464      Doc 167        Filed 06/17/19 Entered 06/18/19 07:44:45       Desc Main
                                      Document      Page 2 of 2


    2. The full and total amount of $1,556.16 shall be paid by the Chapter 13 Trustee as a Class

        2 Claim with no interest.

        SO ORDERED.

 Respectfully Submitted,

 /s/ Jon J. Lieberman
 Jon J. Lieberman (0058394)
 Sottile & Barile, Attorneys at Law
 394 Wards Corner Road, Suite 180
 Loveland, OH 45140
 Phone: 513.444.4100
 Fax: 513.438.1311
 Email: bankruptcy@sottileandbarile.com
 Attorney for Creditor

 /s/ Eric W Goering
 Per written authorization
 Eric W Goering
 220 West Third Street
 Third Floor
 Cincinnati, OH 45202
 (513) 621-0912
 Email: eric@goering-law.com
 Attorney for Debtor

 /s/ Frank DiCesare, Staff Attorney
 Per written authorization
 Margaret A Burks (0030377)
 600 Vine Street, Suite 2200
 Cincinnati, OH 45202
 Phone: (513) 621-4488
 Fax: (513) 621-2643
 Email: cincinnati@cinn13.org
 Chapter 13 Trustee

 COPIES TO:

 Default List
